DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging device to output a first image signal representing a first image resulting from the laser light emitted from a first target area that is away from the first portion… and to output a second image signal representing a second image resulting from the laser light emitted from a second target area that is away from the second portion” in claim 1, and 
“imaging device to output image signals indicating an image including a first image resulting from the laser light emitted from a first target area that is away from the first portion and a second image resulting from the laser light emitted from a second target area that is away from the first portion” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "”the second portion”" in the fourth to last line.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, it is unclear how to calculate “a second distance between the second portion and a center of the second target area”.  Is the second portion away from the first portion, as in claim 1?  Is the second portion the same as the first portion?  Does the claim mean that the second portion can be either away or the same place as the first portion?  For the purposes of examination, it is assumed that the second portion is the same as the first portion, as suggested by Fig. 9, reg 105a, paragraph [0168].
Claims 8 and 9 are rejected based upon their dependency on claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 10 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Narita et al. (US 2011/0263955), hereinafter “Narita”.
Regarding claim 1, Narita discloses a measurement apparatus (abstract, Figs. 5, 6, 8) for obtaining information about a target object (Fig. 5, ref 110) that is present inside a scatterer (ref 109), the measurement apparatus comprising:
a light source that emits laser light to the scatterer (ref 803, paragraph [0083]);
an imaging device (ref 809, Fig. 5 ref 104, paragraph [0084]);
a signal processing circuit (refs 810, 811, paragraph [0084]); and
a controller that controls the light source and the imaging device and that controls an irradiation position of the laser light on the scatterer (ref 801, paragraph [0087]), wherein
the controller causes the light source to irradiate a first portion of the scatterer with the laser light and causes the imaging device to output a first image signal representing a first image resulting from the laser light emitted from a first target area that is away from the first portion (Fig. 6, refs 107, 108, 109, far, paragraphs [0066]-[0072]);
the controller causes the light source to irradiate a second portion of the scatterer with the laser light and causes the imaging device to output a second image signal representing a second image resulting from the laser light emitted from a second target area that is away from the second portion (Fig. 6, refs 107, 108, 109, near, paragraphs [0066]-[0072]);
the signal processing circuit generates data regarding a position of the target object inside the scatterer based on the first image signal and the second image signal and outputs the data (paragraph [0088], distribution of tissue 110 is position); and
a first distance between the first portion and a center of the first target area is equal to a second distance between the second portion and a center of the second target area, or a difference between the first distance and the second distance is smaller than 10% of a smaller one of the first distance and the second distance (paragraphs [0066]-[0072] describe that distance 301 is set during scanning, and only changes to obtain information at a different depth).
Regarding claim 3, Narita discloses wherein the signal processing circuit calculates a first average luminance indicating an average of luminance of the first image and a first luminance dispersion indicating a dispersion of luminance of the first image, based on the first image signal, calculates a second average luminance indicating an average of luminance of the second image and a second luminance dispersion indicating a dispersion of luminance of the second image, based on the second image signal, and generates the data based on the first average luminance, the second average luminance, the first luminance dispersion, and the second luminance dispersion and outputs the data (paragraphs [0369], Fig. 36 describe that average luminance at successive scans is used to create the image, see also paragraphs [0218], ][0293]-[0294]).
Regarding claim 4, Narita discloses wherein
the controller causes the light source to irradiate a third portion of the scatterer with the laser light and causes the imaging device to output a third image signal representing a third image resulting from the laser light emitted from a third target area that is away from the third portion (Fig. 6, refs 107, 108, central, paragraphs [0066]-[0072]); and
the first distance is equal to a third distance between the third portion and a center of the third target area, or a difference between the first distance and the third distance is smaller than 10% of a smaller one of the first distance and the third distance (paragraphs [0066]-[0072] describe that distance 301 is set during scanning, and only changes to obtain information at a different depth).
Regarding claim 5, Narita discloses wherein the first portion, the second portion, and the third portion are arranged on a surface of the scatterer in one direction at certain intervals (as shown in Fig. 6).
Regarding claim 6, Narita discloses. The measurement apparatus according to claim 1, wherein the controller causes the light source to irradiate a third portion of the scatterer with the laser light and causes the imaging device to output a third image signal representing a third image resulting from the laser light emitted from a third target area that is away from the third portion; and the third portion is a portion that is different from both the first portion and the second portion and where the target object is not present (Fig. 16 shows scanning at both where the object is present and where the object is not present, paragraphs [0170]-[0172]).
Regarding claim 10, Narita discloses wherein the signal processing circuit divides an absolute value of a difference between the first average luminance and the second average luminance by the first average luminance or the second average luminance to calculate a change rate of the average luminance, divides an absolute value of a difference between the first luminance dispersion and the second luminance dispersion by the first luminance dispersion or the second luminance dispersion to calculate a change rate of the luminance dispersion, and determines in which of two or more areas the target object is present, based on a ratio of the change rate of the average luminance to the change rate of the luminance dispersion, the two or more areas being located inside the scatterer and having different depths from a surface of the scatterer (paragraphs [0077]-[0081], [0137] and claim 36).
Regarding claim 14, Narita discloses wherein the scatterer is a living body (paragraph [0094]); and the target object is a portion that is located inside the living body and where a hemoglobin concentration is higher than a hemoglobin concentration in surroundings of the portion (paragraph [0094]).
Regarding claim 17, Narita discloses wherein a scattering property of the target object is different from a scattering property of the scatterer (paragraphs [0061]-[0062], [0095]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Narita, and further in view of Shiono (US 2016/0313244).
Regarding claim 7, Narita teaches a measurement apparatus (abstract, Figs. 5, 6, 8) for obtaining information about a target object (Fig. 5, ref 110) that is present inside a scatterer (ref 109), the measurement apparatus comprising:
a light source that emits laser light to the scatterer (ref 803, paragraph [0083]);
an imaging device (ref 809, Fig. 5 ref 104, paragraph [0084]);
a signal processing circuit (refs 810, 811, paragraph [00084]); and
a controller that controls the light source and the imaging device (ref 801, paragraph [0087]), wherein
the controller causes the light source to irradiate a first portion of the scatterer with the laser light (Fig. 3, ref 201, paragraph [0066]) and causes the imaging device to output image signals indicating an image including a first image (paragraph [0066]) resulting from the laser light emitted from a first target area that is away from the first portion (Figs. 3, 6) and a second image resulting from the laser light emitted from a second target area that is away from the first portion (Fig. 6, paragraph [0074]);
the signal processing circuit generates data regarding a position of the target object inside the scatterer based on a first signal representing the first image and a second signal representing the second image, the first signal and the second signal being included in the image signals, and outputs the data (paragraph [0088], distribution of tissue 110 is position).
Narita is silent regarding a first distance between the first portion and a center of the first target area is equal to a second distance between the second portion and a center of the second target area, or a difference between the first distance and the second distance is smaller than 10% of a smaller one of the first distance and the second distance.
However, Shiono teaches optical sensing (abstract, Fig. 1A) including a first distance between the first portion and a center of the first target area is equal to a second distance between the second portion and a center of the second target area, or a difference between the first distance and the second distance is smaller than 10% of a smaller one of the first distance and the second distance (paragraphs [0094]-[0097], Fig. 1 shows light incident on detectors places equidistant from where the light is incident on target object 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Narita with the teaching of Shiono by including a first distance between the first portion and a center of the first target area is equal to a second distance between the second portion and a center of the second target area, or a difference between the first distance and the second distance is smaller than 10% of a smaller one of the first distance and the second distance in order to simultaneously image on both sides of the incident light, decreasing image acquisition time.
Regarding claim 8, Narita teaches wherein the signal processing circuit calculates a first average luminance indicating an average of luminance of the first image and a first luminance dispersion indicating a dispersion of luminance of the first image, based on the first signal, calculates a second average luminance indicating an average of luminance of the second image and a second luminance dispersion indicating a dispersion of luminance of the second image, based on the second signal, and generates the data based on the first average luminance, the second average luminance, the first luminance dispersion, and the second luminance dispersion and outputs the data (paragraphs [0369], Fig. 36 describe that average luminance at successive scans is used to create the image, see also paragraphs [0218], ][0293]-[0294]).
Regarding claim 9, Narita teaches wherein
the controller causes the light source to irradiate a second portion of the scatterer with the laser light and causes the imaging device to output an image signal representing a third image resulting from the laser light emitted from a third target area that is away from the second portion (Fig. 6, refs 107, 108, central, paragraphs [0066]-[0072]); and
the second portion is a portion that is different from the first portion and where the target object is not present (Fig. 16 shows detection where the object is present and where it is not present).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Narita, as applied to claim 1 above, and further in view of Popescu et al. (US 2009/0040527), hereinafter “Popescu”.
Regarding claim 2, Narita is silent regarding wherein the controller includes an actuator that changes at least one selected from the group consisting of a position of the light source and a position of the scatterer; and the controller drives the actuator to change the irradiation position.
However, Popescu teaches optical measurement (abstract) wherein the controller includes an actuator that changes at least one selected from the group consisting of a position of the light source and a position of the scatterer; and the controller drives the actuator to change the irradiation position (paragraph [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Narita with the teaching of Popescu by including wherein the controller includes an actuator that changes at least one selected from the group consisting of a position of the light source and a position of the scatterer; and the controller drives the actuator to change the irradiation position as a well-known device to move a irradiation position.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Narita, as applied to claim 1 above.
Regarding claim 11, Narita is silent regarding wherein a coherence length of the laser light is 1 mm or more and 400 mm or less.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein a coherence length of the laser light is 1 mm or more and 400 mm or less as it has been held that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, one would choose the claimed coherence length depending on the desired level of path-length selectivity, and thus, desired depth.
Regarding claim 12, Narita is silent regarding wherein a coherence length of the laser light is 2 mm or more and 100 mm or less.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein a coherence length of the laser light is 2 mm or more and 100 mm or less as it has been held that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, one would choose the claimed coherence length depending on the desired level of path-length selectivity, and thus, desired depth.
Regarding claim 13, Narita is silent regarding wherein a coherence length of the laser light is 5 mm or more and 20 mm or less.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein a coherence length of the laser light is 5 mm or more and 20 mm or less as it has been held that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, one would choose the claimed coherence length depending on the desired level of path-length selectivity, and thus, desired depth.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Narita, as applied to claim 1 above, and further in view of Shiono (US 2016/0313244).
Regarding claim 15, Narita teaches the signal processing circuit determines whether or not the content is located at a correct depth and outputs a determination result (paragraphs [0007], [0010]) but is silent regarding wherein the scatterer is food; the target object is content contained in the food; and
However, Shiono teaches wherein the scatterer is food; the target object is content contained in the food (paragraphs [0002], [0032]); and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Narita with the teaching of Shiono by including wherein the scatterer is food; the target object is content contained in the food in order to determine if a foreign object is in the food.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Narita, as applied to claim 1 above, and further in view of Nishiwaki et al. (US 2018/0164160), hereinafter “Nishiwaki”.
Regarding claim 16, Narita is silent regarding wherein the light source is capable of switching a coherence length of the laser light between values that are different from each other.
However, Nishiwaki teaches optical measurement (abstract) including wherein the light source is capable of switching a coherence length of the laser light between values that are different from each other (paragraph [0118]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Narita with the teaching of Nishiwaki by including wherein the light source is capable of switching a coherence length of the laser light between values that are different from each other in order to change depth or resolution of the measurement, as needed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877